135 F.3d 765
Paul P., by Laura L., his Legal Guardian, Quincy Q., RonaldR., Steven S., by Sally S., his Legal Guardian,Representatives of Class Pursuant ofFed. R. Civ. P. 23(a), 23(b)(2)v.Peter Verniero, Attorney General of New Jersey, Jeffrey S.Blitz, Atlantic County Prosecutor, William Schmidt, BergenCounty Prosecutor, Stephen G. Raymond, Burlington CountyProsecutor, Lee A. Solomon, Acting Camden County Prosecutor,Stephen D. Moore, Cape May County Prosecutor, Arthur Marchand,
NOS. 97-5418, 97-5544
United States Court of Appeals,Third Circuit.
Dec 10, 1997
Appeal From:  D.N.J. ,No.9702929

1
Affirmed.